Judgment of conviction reversed upon the law and facts and a new trial granted. Held, 1. That the finding that the defendant willfully and knowingly swore falsely is against the weight of the evidence. 2. That the court erred in admitting evidence that the defendant’s creditors relied upon statements contained in the affidavit that defendant was worth $10,000. 3. That the court erred in charging the jury upon the question of good character. 4. That a serious question would be presented as to the sufficiency of the indictment if that question had been raised on the trial. All concurred; De Angelis, J., not sitting.